                  NITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:21-cv-00018-MR

MARK BOGER,                      )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
JOSEPH CROSSWHITE, et al.,       )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for

Reconsideration [Doc. 14], which the Court construes as a motion to alter or

amend the judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure, and a letter by Plaintiff to the undersigned [Doc. 15].

      Pro se Plaintiff Mark Boger (“Plaintiff”) is a prisoner of the State of North

Carolina currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. On February 5, 2021, Plaintiff filed this action

pursuant to 42 U.S.C. § 1983, naming the Honorable Joseph Crosswhite,

identified as a judge in Iredell County; and Crystal Beale, identified as a

prosecutor, as Defendants in this matter in their individual and official

capacities.   [Doc. 8 at 2, 5].     Plaintiff filed an Amended Complaint on

February 23, 2021, claiming that Defendants violated his Fourteenth



        Case 5:21-cv-00018-MR Document 16 Filed 04/21/21 Page 1 of 5
Amendment due process rights. [Doc. 8 at 3]. Specifically, Plaintiff alleged

that “Prosecutor Beale informed the jury of [his] previous incarceration which

violated [his] rights to due process. Judge Crosswhite refuses to answer

[his] post[-]conviction motions.” [Id. at 5]. For relief, Plaintiff asked the Court

to vacate his “illegal sentence” or for this Court to order Judge Crosswhite to

answer Plaintiff’s motion to vacate. [Id.]. The Court dismissed Plaintiff’s

Amended Complaint on initial review based on judicial and prosecutorial

immunity and the bar of Heck v. Humphrey, 512 U.S. 477 (1994). [Doc. 12].

The Court also advised Plaintiff that the relief he seeks – that is, that his state

conviction be vacated or that this Court order Judge Crosswhite to address

Plaintiff’s pending motion to vacate “is unavailable under 42 U.S.C. § 1983

in any event.” [Id. at 5].

      Plaintiff now moves the Court “to reconsider its Order on the grounds

the Court misconstrued Plaintiff’s requested relief!!” [Doc. 14 at 1]. Plaintiff

states that he needs this Court to “order Judge Crosswhite to stop ‘blocking’

him from obtaining relief in higher courts by refusing to answer his motion to

vacate an illegal sentence filed over 15 months ago and further having all his

filings placed ‘in a box’ in the clerks [sic] office with a[n] order to “forward

nothing” to the N.C. Court of Appeals.” [Id. at 3 (emphasis in original)].

      Regarding motions to alter or amend a judgment under Rule 59(e), the


                                         2

        Case 5:21-cv-00018-MR Document 16 Filed 04/21/21 Page 2 of 5
Fourth Circuit Court of Appeals has stated:

            A district court has the discretion to grant a Rule
            59(e) motion only in very narrow circumstances: “(1)
            to accommodate an intervening change in controlling
            law; (2) to account for new evidence not available at
            trial; or (3) to correct a clear error of law or to prevent
            manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v. Int’l

Chem. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994)). Furthermore, “Rule

59(e) motions may not be used to make arguments that could have been

made before the judgment was entered.” Id. Indeed, the circumstances

under which a Rule 59(e) motion may be granted are so limited that

“[c]ommentators observe ‘because of the narrow purposes for which they are

intended, Rule 59(e) motions typically are denied.’” Woodrum v. Thomas

Mem’l Hosp. Found., Inc., 186 F.R.D. 350, 351 (S.D. W. Va. 1999) (quoting

11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

and Procedure § 2810.1 (2d ed. 1995)).

      Plaintiff has not shown the existence of the limited circumstances

under which a Rule 59(e) motion may be granted. Plaintiff’s motion does not

present evidence that was unavailable when he filed his Complaint, nor does

his motion stem from an intervening change in the applicable law.

Furthermore, Plaintiff has not shown that a clear error of law has been made,

or that failure to grant the motion would result in manifest injustice to him.
                                        3

        Case 5:21-cv-00018-MR Document 16 Filed 04/21/21 Page 3 of 5
See Hill, 277 F.3d at 708. The Court, therefore, denies Plaintiff’s motion to

reconsider.

      Moreover, the Court is without authority here to order Judge

Crosswhite to rule on Plaintiff’s pending motion to vacate. Plaintiff, however,

is not without an avenue for relief. The most obvious avenue for Plaintiff is

to seek a Writ of Mandamus from the North Carolina Court of Appeals

pursuant to Rule 22 of the North Carolina Rules of Appellate Procedure.

Thereafter, Plaintiff may seek relief from his State conviction under 28 U.S.C.

§ 2254 after exhausting his State court remedies or on showing “there is an

absence of available State corrective process” or “circumstances exist that

render such process ineffective to protect [his] rights.” 28 U.S.C. § 2254

(b)(1).

      Also before the Court is Plaintiff’s letter to the undersigned in which he

asks the Court “to give [him] a face to face with the Judge to state his case.”

[Doc. 15]. Plaintiff’s letter will be stricken. As Plaintiff was expressly directed

in the Order of Instructions mailed to him on February 8, 2021, documents

Plaintiff files with the Court should not be directed to the Judge assigned to

his case. [Doc. 3 at ¶ 5]. Further, Plaintiff was instructed that, “[o]nly

documents properly filed with the Clerk of Court will be docketed in this

case.” [Id. at ¶ 4]. Should the Plaintiff seek relief from the Court, he must


                                        4

          Case 5:21-cv-00018-MR Document 16 Filed 04/21/21 Page 4 of 5
file a proper motion with the Court. [Id. (“Only motions will be ruled on by the

Court.”)].    Should Plaintiff file documents in this case directed to the

undersigned in the future, they may be summarily dismissed and/or stricken.




                                     ORDER

      IT     IS,   THEREFORE,      ORDERED                that   Plaintiff’s   Motion   for

Reconsideration [Doc. 14] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s letter [Doc. 15] is hereby

STRICKEN from the record in this matter.

      IT IS SO ORDERED.


                                 Signed: April 21, 2021




                                           5

           Case 5:21-cv-00018-MR Document 16 Filed 04/21/21 Page 5 of 5
